                                         Case 4:11-cr-00573-JSW Document 1270 Filed 08/03/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 4:11-cr-00573-JSW-5
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING UPCOMING
                                                 v.                                         CRIMINAL PROCEEDINGS
                                   9
                                         TZE CHAO,                                          Re: Dkt. No. 1243
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In light of the current public health emergency caused by the novel coronavirus disease

                                  14   (COVID-19), criminal proceedings have been conducted solely by telephone or by

                                  15   videoconference pursuant to the CARES Act, for a number of weeks. On June 1, 2020, limited in-

                                  16   court proceedings resumed for these specified proceedings: change of plea, sentencing,

                                  17   admission/disposition of Form 12s, and evidentiary hearings. The continued need to follow social

                                  18   distancing protocols will continue to limit the number of in-custody defendants that may be

                                  19   produced in court and the number of cases and people that can be accommodated in courtrooms.

                                  20   Accordingly, some changes of plea, sentencings, admissions/dispositions of Form 12s and

                                  21   evidentiary hearings may still need to be conducted by telephone or videoconference.

                                  22          Additionally, because there is greater need for the telephone conference capabilities than

                                  23   there are resources available for defendants who are in custody, the Court will not be holding

                                  24   status or trial (and motions) setting conferences over the telephone. Instead, the court will decide

                                  25   those matters on the papers, or if defendant waives personal appearance, the court will hold a

                                  26   telephone conference at a date and time mutually agreeable to counsel for both sides.

                                  27   To assist the court in scheduling an appropriate proceeding, the court requests that defense

                                  28   counsel, after conferring with defendant and opposing counsel, provide the following information
                                         Case 4:11-cr-00573-JSW Document 1270 Filed 08/03/20 Page 2 of 3




                                   1   for this case:

                                   2           A.       Permissible In-Court Proceedings:

                                   3           1.       ___Guilty plea

                                   4           2.       ___Sentencing

                                   5           3.       ___Form 12 Admission

                                   6           4.       ___Form 12 Disposition

                                   7           5.       ___Evidentiary Hearing (for a motion to suppress, supervised release violation

                                   8   hearing, or other hearing requiring witness testimony)

                                   9           If a guilty plea, is in-custody defendant willing to waive disclosure of the PSR before plea

                                  10   is entered so that plea may be taken at time sentence will be imposed?

                                  11           Yes ___ No___

                                  12           If yes, please provide a stipulated date for plea/sentencing that is no earlier than seventy-
Northern District of California
 United States District Court




                                  13   five (75) days from the referral for in-custody defendants and no earlier than ninety-five (95) days

                                  14   for out-of-custody defendants: ________________

                                  15           If a Form 12 admission, will defendant be ready to be sentenced at the same time?

                                  16           Yes___ No___

                                  17           If no, is there any reason why the admission should not be continued to a time when the

                                  18   defendant is ready to be sentenced?

                                  19           No___ Yes ___

                                  20           If yes, please explain: _____________________________________________________

                                  21   _______________________________________________________________________

                                  22   ________________________________________________________________________.

                                  23           For any of the proceedings numbered 1–4, will the defendant waive their right to be

                                  24   present in the courtroom and proceed via telephone conference?

                                  25           Yes___ No___

                                  26           For any of the proceedings numbered 1–4, does the defendant wish to appear personally in

                                  27   court even if a further continuance of the proceeding may be required?

                                  28           Yes___ No___
                                                                                          2
                                         Case 4:11-cr-00573-JSW Document 1270 Filed 08/03/20 Page 3 of 3




                                   1          B.      Other Proceedings:

                                   2          1.      ___Status Conference

                                   3          2.      ___Trial or Motions Setting Conference

                                   4          3.      ___ Other (please specify nature of proceeding):_________________________.

                                   5          For matters other than change of plea, sentencing, Form 12 admission/disposition, or

                                   6   evidentiary hearing, the Court expects that most issues can be resolved by stipulation of the

                                   7   parties, or by administrative motion which can be decided on the papers, and expects to proceed in

                                   8   that fashion, for in-custody defendants. However, for in-custody defendants who wish to waive

                                   9   their appearance, and for out-of-custody defendants, the court will conduct a telephonic status or

                                  10   setting conference.

                                  11          Is a telephonic status conference desired?

                                  12          Yes ___ No___
Northern District of California
 United States District Court




                                  13          Will any in-custody defendant waive appearance?

                                  14                  Yes ___ No___

                                  15          Please file a status statement with responses to these questions by August 10, 2020.

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 3, 2020

                                  18                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
